Citation Nr: 1003271	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-25 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as adjustment disorder with depressed mood 
and anxiety).


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1995 to 
January 1996 and from April 2003 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
in pertinent part denied the Veteran's claim for service 
connection for adjustment disorder with depression.

In May 2008, the Veteran asserted that he is also entitled to 
service connection for anxiety.  In a June 2008 letter, the 
RO advised the Veteran that the issues of service connection 
for anxiety and adjustment disorder with depression are 
intrinsically linked, and therefore, anxiety will be treated 
as part of the appeal.  The Board has changed the issue on 
the cover page to more accurately reflect the current appeal. 

In December 2008, a video conference hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The Board notes that additional evidence was received 
subsequent to the Statement of the Case issued in July 2008.  
A waiver of the RO's initial consideration of this evidence 
was provided by the Veteran in December 2008.  38 C.F.R. § 
20.1304(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim for service connection for an acquired psychiatric 
disorder.

The service treatment records indicate that the Veteran was 
evaluated as normal psychiatrically during the July 1995 
entrance examination.  In December 1995, the Veteran was seen 
for evaluation of depression.  He reported that he was 
uncertain of his desire to complete training based on 
spiritual beliefs.  He also said that he had made three 
separate attempts at suicide during training.  He reported 
that he felt depressed and anxious most of the time due to 
his uncertainty about being in the military and failure to 
meet standards in training.  Mental status examination 
revealed a mildly depressed anxious mood and his affect 
appeared appropriate.  There were insufficient emotional 
findings to warrant the diagnosis of a major depressive 
disorder.  The diagnoses were adjustment disorder with 
depression, identity problem, and religious/spiritual 
problem.  The Veteran was discharged in January 1996 because 
he lacked the ability to adjust to a military environment.  

The Veteran served on active duty again from April 2003 to 
October 2005.  Service treatment records from that period of 
service indicate that the Veteran was treated for various 
psychiatric disorders including anxiety disorder not 
otherwise specified, major depressive disorder of moderate 
degree with recurrent episode, and adjustment disorder with 
slight depression.  A September 2005 entry indicates 
that the Veteran became angry and jabbed a screwdriver into 
his thigh. 

In March 2006, the Veteran was afforded a VA psychiatric 
examination with a psychologist, during which the Veteran's 
claims file was not available for review.  The Veteran said 
that symptoms had been present during the previous year, but 
he denied current treatment for a mental disorder.  His 
psychiatric complaints at that time included anxiety, missing 
military friends, and sleep difficulties.  After a mental 
status examination, the only diagnosis was an Axis IV 
diagnosis of mild psychosocial stressors and the Veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
78.  The examiner noted that the Veteran had experienced mild 
anxiety and sleep disturbance prior to finding a job, but he 
had been feeling better since he had been employed full time.  

VA outpatient treatment records from January 2007 through 
December 2008 indicate that the Veteran is receiving 
continuous psychiatric treatment and has been diagnosed or 
assessed to have panic disorder with agoraphobia, obsessive-
compulsive disorder, depressive disorder not otherwise 
specified, single and moderate major depressive disorder, and 
generalized anxiety disorder.   

During a December 2008 hearing before the undersigned 
Veterans Law Judge, the Veteran testified that his disability 
began during active service when he had difficulties with his 
wife, and those problems led to him receive a humanitarian 
discharge.  He testified that six months after being 
discharged in October 2005 his wife asked for a divorce and 
he has dealt with employment and family problems since active 
service.  He said that he has received psychological 
treatment from VA. 

A September 2005 United States Coast Guard memorandum, 
submitted by the Veteran in December 2008, indicates that the 
Veteran was highly recommended for a dependency discharge 
because of his family and personal situation.  His DD 214 
from his second period of active service indicates that he 
separated from such service by reason of hardship.

In light of the above, the Board finds that another VA 
psychiatric examination should be provided to determine the 
nature of the Veteran's current psychiatric disability and 
its possible relationship to active service.  See 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Additionally, during the March 2006 VA examination, the 
Veteran reported that he had received outpatient treatment 
from 2003 through 2005 from Dr. Sadd for a marital issue.  On 
remand, the RO/AMC should seek to secure such records.  
Ongoing VA medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the address of and dates of 
treatment from Dr. Sadd.  After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the Veteran which 
are not already contained in the claims 
file.  In addition, mental health 
treatment record from the Wilmington, 
Delaware VA Medical Center dating since 
December 2008 should be obtained. 

2.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to 
determine the nature of any current 
psychiatric disability and to provide an 
opinion as to its possible relationship to 
service.  The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all 
psychiatric disabilities identified.  
Additionally, the examiner should opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current psychiatric disability (other 
than a personality disorder) arose during 
service or is otherwise related to the 
Veteran's military service, including the 
symptoms that were noted therein.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

